Title: From George Washington to Alexander Martin, 30 October 1781
From: Washington, George
To: Martin, Alexander


                  
                     Sir
                     Head Quarters 30th Octo. 1781
                  
                  I have received your Favor of the 10th Octo. accompanied with your Letter addressed to Lord Cornwallis—Before the Receipt of which his Lordship had surrenderd himself & Army prisoners of War to the United States—in Consequence of which, it is not in that late Gentleman Commanders Power to give you any Relief in Behalf of Govr Burke.
                  I am very sorry for the unhappy Situation & ill treatment of the Govr—and recommend that an Application be made to Genl Greene on the Subject of His Enlargement.  perhaps it may be in his power to give him an Early Release.  or at least to procure him more respectfull & convenient Treatment than he now experiences.
                  If the Legislature of your State is sitting, I beg Sir! that you will take the earliest Opportunity to impress on them the absolute importance, of their Improving the present Moment, for the most strenuous Military preparations—The late Success in this State, I fear, will with some, if not too many, be urged as an Excuse for their Relaxation, hoping that its Consequences will extend to a favorable Negociation.  At best this Hope, is but a distant Contingence— & the present Occasion should in my Opinion, be seized with eagerness to push our Advantages at a Time when our Enemy is much pressed by a Reduction of their Force, which gives us the prospect of operating against them with great Advantage—Let me urge you therefore to fill your Continental Battalions, for which I think the present Moment is a favorable Opportunity— and to give Majr Genl Greene every Aid in your Power, either in Continental Force, or Militias, as Circumstances & his Requisitions may demand.
                  I have addressed the State of Virginia on the same Subject— & pressed them to afford their most Strenuous Exertions in Aid of the Southern War—And I hope that I shall not be disappointed, when I flatter myself with Genl Greenes receiving the most effectual Aid from these two States, in prosecution of his future Operations.  I have the Honor to be
                  
                     G.W.
                  
               